Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 30th, 2020, has been entered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Carlson et al (US 2008/0295453 A1).
	With regards to claim 1, Carlson discloses a rectangular member (standard block) comprising a set of four symmetric saddle areas which may be T-shaped, wherein the rectangular member is made of fiber-reinforced plastic such as glass-reinforced polyurethane (Figs. 21A-21F and 30-36C; para. [0032], [0189], [0193], [0198], and [0206]-[0207]). It is noted that when the saddle areas may be T-shaped (though the figures depict semicircular shapes, though the broader disclosure recites T-shapes), in which 
	With regards to the recitation “the standard block is filled with FRP,” Carlson discloses the reinforcing member as “solid,” or “not hollow” (i.e., filled completely), the reinforcing member made entirely of a glass-reinforced polyurethane (a type of fiber-reinforced plastic) (para. [0033] and [0142]).
With regards to the recitation “…the standard block is configured to be…. the left side surface,” it is noted that the first T-shaped or I-beam connector, and the “another standard block,” are not positively recited in the claims. The claimed standard block is only limited to having a configuration, such that it may be connected to another standard block with a first connector through any of the listed surfaces. It is noted “with a first…connector,” as written, may be interpreted as referring to a standard block having a T-shaped or I-beam connector. The claim does not require that the connection be made with such a connector. By virtue of the fact that the standard block of Carlson has a surface, one could connect another standard block using such a surface.
With regards to the recitations of the second slot adjacent to the first slot, the fourth slot adjacent to the third slot, the fifth slot adjacent to the first and third slots, and the six slot adjacent to the second and fourth slots, each of the slots are adjacent to one another since they are each embedded within the standard block. 

With regards to claim 4, the slots are depicted as having holes (i.e., clearance holes) on their front and back surfaces (Fig. 36C).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-10 and 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over Carlson et al as applied to claim 4 above, and further in view of Antonic (US 2007/0193143 A1).
With regards to claim 5, Carlson discloses a rectangular member as applied to claim 4 above. However, Carlson does not disclose the rectangular member as having a central cavity filled with either polystyrene or expanded polystyrene.
Antonic discloses a shear wall building assembly comprising a beam containing a cavity filled with expanded polystyrene (Antonic: Abstract; para. [0012] and [0047]). Antonic discloses the beam as having indentations similar to those disclosed in Carlson, and Antonic is concerned with Carlson’s problem of forming lightweight, yet strong building materials (Antonic: para. [0001]; Figs. 1-8A). Antonic uses the beam as a connection post between other members, which is the same use depicted in Carlson (Antonic: Fig. 8B; Carlson: Fig. 36C). Antonic and Carlson are analogous art in that they are related to the same field of endeavor of beams which form joints for building materials. One of ordinary skill in the art 
With regards to claim 6, one of ordinary skill would have found it obvious to have included a basal bonded fabric (i.e., basalt fibers) in the beam of Carlson and Antonic, in order to provide improved penetration resistance, thereby enabling the formation of a building material which is designed to resist category 5 storms, tornadoes, earthquakes, or bullets, as pursuant regulatory ordinances (Antonic: para. [0049]).
With regards to claim 7, each of the slots disclosed in Carlson are depicted as having first and second openings on the sides of the member into which they are formed (Carlson: Fig. 36C).
With regards to claims 8 and 9, the prior art does not appear to disclose the exact dimensions of the first and second openings, and the dimensions of the member itself. However, Figure 34C of Antonic gives sample dimensions in inches, and although not fully complete, it is clear that the slot lengths and widths are on the order of an inch (i.e., 25.4 mm), and such dimensions are relatively close to those of present claim 7 (i.e., widths of about 30 mm and about 60 mm, and heights of about 15 mm) (Carlson: Fig. 34C). Based on the relative dimensions of the slots relative to the dimensions of the rest of the member as depicted in Carlson, it is clear that the claimed member dimensions are approached. Carlson further notes that such dimensions are not intended to be limiting, and Carlson expressly instructs on of ordinary skill to vary the dimensions of the slots and member (Carlson: para. [0195]). Therefore, one of ordinary skill in the art would have found it obvious to have optimized the dimensions of the slots and the member itself. See MPEP 2144.05.
With regards to claim 10, it is noted that use of the clearance holes of the member constitute an intended use. It is not seen how the claimed intended use is substantially limiting in terms of structure, as technically any clearance hole may have a pin inserted into it.

With regards to claims 14-19, it is noted that the present claims do not positively recite the presence of connectors.  Claim 13, from which claims 14-19 depend, only specify that the standard block “can be connected with another standard block with a first T-shaped connector or a first I-shaped connector,” and not that such connectors are present. Therefore, claims 14-19 are each directed to an intended use of the claimed standard block, and considering that Carlson and Antonic disclose the standard block as claimed, the member of Carlson and Antonic is expected to be capable of the intended uses recited in present claims 14-19.
With regards to claim 20, Figure 36C of Carlson depicts multiple standard blocks connected to each other via regions of material (i.e., connectors) (Carlson: Fig. 36C). The connector material may be considered either substantially I-shaped or substantially T-shaped (Carlson: Fig. 36C).

Response to Arguments
Several of Applicant’s arguments with respect to the rejection under 35 U.S.C. 112(b) have been fully considered and are found persuasive. Applicant’s amendment to claim 1 alleviates the raised issue of antecedent basis. Applicant’s amendment to claim 13 is such that it no longer depends from a cancelled claim. Therefore, the rejections have been withdrawn.
The remainder of Applicant’s arguments have been considered, but they are not found persuasive.
Applicant argues that the Examiner has to provide evidence that the members of the integral structure are made of FRP. While the Examiner notes that the abstract of the D1 reference discloses thermoplastic materials as preferable, it is possible Applicant is arguing that the polyurethane material 
Applicant argues that D1 does not teach amended “adjacent” features. This argument is not found persuasive as the term “adjacent” is indefinite, without appropriate definition in the present specification. As is best understood from the present specification, the slots of D1 are “adjacent.” Applicant’s argument that any column, pier, or pylon according to D1 must have at least four slots does not negate the disclosure of adjacent slots.
Applicant argues that the fifth and sixth slots must have clearance holes on the bottom surface of each slot. Applicant argues that the holes 366 of D1 do not read on the presently claimed clearance holes. To clarify, the Examiner considers the opening portions of the slots (i.e., the upper part of say a “T” shaped slot, or the circular portions of the slots disclosed in Figure 36C) to be the holes. Each of the slots have a narrower portion which expands into a wider portion. See for example, the figure below Note that Fig. 41 is cited below, and is considered illustrative of the clearance holes found in Fig. 36C. Fig. 41 is cited due to the poor resolution of Fig. 36C.

    PNG
    media_image1.png
    484
    483
    media_image1.png
    Greyscale
[AltContent: arrow][AltContent: textbox (Wider portion, a.k.a. “clearance hole”)][AltContent: arrow][AltContent: textbox (Narrower portion (not the clearance hole))]








Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETHAN WEYDEMEYER whose telephone number is (571)270-1907.  The examiner can normally be reached on Monday - Friday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria V. Ewald can be reached on (571) 272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/E.W./
Examiner, Art Unit 1783
/TRAVIS M FIGG/               Primary Examiner, Art Unit 1783